COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-17-00260-CV


STEPHEN HARMON                                    APPELLANT

                                       V.

WEATHERFORD INDEPENDENT                           APPELLEES
SCHOOL DISTRICT, PARKER
COUNTY, PARKER COUNTY
EMERGENCY SERVICES
DISTRICT # 06, PARKER COUNTY
HOSPITAL DISTRICT, AND
WEATHERFORD JUNIOR
COLLEGE DISTRICT
                                   ------------

        FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                   TRIAL COURT NO. CV16-1584

                                  ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------




    1
     See Tex. R. App. P. 47.4.
      We have considered appellant’s “Motion to Voluntarily Withdraw/Dismiss

Appeal.” It is the court’s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DELIVERED: October 26, 2017




                                    2